      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 1 of 11




1
       CENTER FOR DISABILITY ACCESS
2      Raymond Ballister Jr., Esq., SBN 111282
       Russell Handy, Esq., SBN 195058
3      Amanda Seabock, Esq., SBN 289900
       Zachary Best, Esq., SBN 166035
4      Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
5      (858) 375-7385; (888) 422-5191 fax
6      amandas@potterhandy.com

7      Attorneys for Plaintiff
8
                               UNITED STATES DISTRICT COURT
9
                              NORTHERN DISTRICT OF CALIFORNIA
10
11
         Mary Rios,                              Case No.
12
                 Plaintiff,
13
           v.                                    Complaint For Damages And
                                                 Injunctive Relief For
14
         San Francisco Pineapple LLC, a          Violations Of: Americans With
         Washington Limited Liability            Disabilities Act; Unruh Civil
15
         Company; Pineapple Hospitality          Rights Act
16       Company, a Washington
         Corporation;
17
18
                Defendants,
19
20
           Plaintiff Mary Rios complains of San Francisco Pineapple LLC, a
21
     Washington Limited Liability Company; Pineapple Hospitality Company, a
22
     Washington Corporation, (“Defendants”), and allege as follows:
23
24
       PARTIES:
25
       1. Plaintiff is a California resident with physical disabilities. She is
26
     substantially limited in her ability to walk. She is a paraplegic. She uses a
27
     wheelchair for mobility.
28
       2. Defendants San Francisco Pineapple LLC, a Washington Limited

                                          1

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 2 of 11




1    Liability Company owns the Staypineapple, an Elegant Hotel, Union Square
2    located at 580 Geary St., San Francisco, California, currently and at all times
3    relevant to this complaint. Defendant Pineapple Hospitality Company, a
4    Washington Corporation operates the Hotel currently and at all times relevant
5    to this complaint.
6      3. Plaintiff does not know the true names of Defendants, their business
7    capacities, their ownership connection to the property and business, or their
8    relative responsibilities in causing the access violations herein complained of,
9    and alleges a joint venture and common enterprise by all such Defendants.
10   Plaintiff is informed and believes that each of the Defendants herein, is
11   responsible in some capacity for the events herein alleged, or is a necessary
12   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
13   the true names, capacities, connections, and responsibilities of other
14   Defendants are ascertained.
15
16     JURISDICTION:
17     4. The Court has subject matter jurisdiction over the action pursuant to 28
18   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
19   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
20     5. Pursuant to supplemental jurisdiction, an attendant and related cause
21   of action, arising from the same nucleus of operative facts and arising out of
22   the same transactions, is also brought under California’s Unruh Civil Rights
23   Act, which act expressly incorporates the Americans with Disabilities Act.
24     6. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
25   founded on the fact that the real property which is the subject of this action is
26   located in this district and that Plaintiff's cause of action arose in this district.
27
28


                                               2

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 3 of 11




1    PRELIMINARY STATEMENT
2      7. This is a lawsuit challenging the reservation policies and practices of a
3    place of lodging. Plaintiff does not know if any physical or architectural
4    barriers exist at the hotel and, therefore, is not claiming that that the hotel has
5    violated any construction-related accessibility standard. Instead, this is about
6    the lack of information provided on the hotel’s reservation website that would
7    permit plaintiff to determine if there are rooms that would work for him.
8      8. After decades of research and findings, Congress found that there was
9    a “serious and pervasive social problem” in America: the “discriminatory
10   effects” of communication barriers to persons with disability. The data was
11   clear and embarrassing. Persons with disabilities were unable to “fully
12   participate in all aspects of society,” occupying “an inferior status in our
13   society,” often for no other reason than businesses, including hotels and
14   motels, failed to provide information to disabled travelers. Thus, Congress
15   decided “to invoke the sweep of congressional authority” and issue a “national
16   mandate for the elimination of discrimination against individuals with
17   disabilities,” and to finally ensure that persons with disabilities have “equality
18   of opportunity, full participation, independent living” and self-sufficiency.
19     9. As part of that effort, Congress passed detailed and comprehensive
20   regulations about the design of hotels and motels. But, as importantly,
21   Congress recognized that the physical accessibility of a hotel or motel means
22   little if the 61 million adults living in America with disabilities are unable to
23   determine which hotels/motels are accessible and to reserve them. Thus,
24   there is a legal mandate to provide a certain level of information to disabled
25   travelers.
26     10. But despite the rules and regulations regarding reservation procedures,
27   a 2019 industry article noted that: “the hospitality sector has largely
28   overlooked the importance of promoting accessible features to travelers.”


                                             3

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 4 of 11




1      11. These issues are of paramount important. Persons with severe
2    disabilities have modified their own residences to accommodate their unique
3    needs and to ameliorate their physical limitations. But persons with disabilities
4    are never more vulnerable than when leaving their own residences and having
5    to travel and stay at unknown places of lodging. They must be able to ascertain
6    whether those places work for them.
7
8      FACTUAL ALLEGATIONS:
9      12. Plaintiff planned on making a trip in October to the San Francisco,
10   California, area.
11     13. She chose the Staypineapple, an Elegant Hotel, Union Square, located
12   at 580 Geary St., San Francisco, California, because this hotel was at a
13   desirable price and location.
14     14. Due to Plaintiff’s condition, she is unable to, or seriously challenged in
15   her ability to, stand, ambulate, reach objects, transfer from her chair to other
16   equipment, and maneuver around fixed objects.
17     15. Thus, Plaintiff needs an accessible guestroom and she needs to be given
18   information about accessible features in hotel rooms so that she can
19   confidently book those rooms and travel independently and safely.
20     16. On September 17, 2020, while sitting bodily in California, Plaintiff
21   went to the Staypineapple, an Elegant Hotel, Union Square reservation
22   website     at      https://www.staypineapple.com/union-square-san-francisco
23   seeking to book an accessible room at the location.
24     17. This website reservation system is owned and operated by the
25   Defendants and permits guests to book rooms at the Staypineapple Hotel.
26     18. Plaintiff found that there was insufficient information about the
27   accessible features in the “accessible rooms” at the Hotel to permit her to
28   assess independently whether a given hotel room would work for her.


                                            4

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 5 of 11




1      19. For example, Plaintiff needs to know that the bed has a compliant clear
2    space next to it so she can safely transfer from her wheelchair to the bed. Here
3    the Hotel website provides no information about the accessibility of the clear
4    space next to the bed.
5      20. As another example, Plaintiff has had tremendous difficulty using desks
6    and tables that did not provide knee and toe clearance for a wheelchair user to
7    pull up and under the table/desk. Here, the Hotel reservation website provides
8    no information about the accessibility of the table/desk in the accessible
9    guestroom. This leaves Plaintiff unsure she will be able to use the table/desk in
10   the Hotel room, which is important to her.
11     21. As another example, Plaintiff needs doorways that are at least 32 inches
12   wide so she can get her wheelchair through. Without this feature, Plaintiff risks
13   getting stuck in a doorway, or being prevented from passing through the
14   doorway at all. The website does not mention that the hotel room has this
15   feature.
16     22. Plaintiff does not need an exhaustive list of accessibility features.
17   Plaintiff does not need an accessibility survey to determine of a room works for
18   her. Plaintiff, like the vast majority of wheelchair users, simply needs a handful
19   of features to be identified and described with a modest level of detail:
20      • For the doors, Plaintiff simply needs to know if she can get into the hotel
21         room and into the bathroom. This is a problem that has created
22         tremendous problems for the Plaintiff in the past. A simple statement
23         that the hotel room entrance and interior doors provide at least 32
24         inches of clearance is enough to provide Plaintiff this critical piece of
25         information about whether she can fit her wheelchair into the hotel
26         rooms.
27      • For the beds themselves, the only thing Plaintiff needs to know (and the
28         only thing regulated by the ADA Standards) is whether she can actually


                                             5

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 6 of 11




1         get to (and into) the bed, i.e., that there is at least 30 inches width on the
2         side of the bed so her wheelchair can get up next to the bed for transfer.
3         This is critical information because Plaintiff cannot walk and needs to
4         pull her wheelchair alongside the bed.
5      • For the desk where Plaintiff will eat and work, Plaintiff simply needs to
6         know that it has sufficient knee and toe clearance so that she can use it.
7         A simple statement like “the desk provides knee and toe clearance that
8         is at least 27 inches high, 30 inches wide, and runs at least 17 inches
9         deep” is more than sufficient. Because Plaintiff is confined to a
10        wheelchair, she needs to know this information to determine if the desk
11        is accessible to and useable by her.
12     • For the restroom toilet, Plaintiff only needs to know two things that
13        determine if she can transfer to and use the toilet; (1) that the toilet seat
14        height is between 17-19 inches (as required by the ADA Standards) and
15        (2) that it has the two required grab bars to facilitate transfer.
16     • For the restroom sink, the Plaintiff two things that will determine
17        whether she can use the sink from her wheelchair: (1) can she safely get
18        her knees under the toilet? To wit: does the sink provide the knee
19        clearance (27 inches high, 30 inches wide, 17 inches deep) and is any
20        plumbing under the sink wrapped with insulation to protect against
21        burning contact? The second thing is whether the lavatory mirror is
22        mounted at a lowered height so that wheelchair users can sue it. A
23        simple statement like: “the lavatory sink provides knee clearance of at
24        least 30 inches wide, 27 inches tall and 17 inches deep, all of the under-
25        sink plumbing is wrapped, and the lowest reflective edge of the mirror is
26        no more than 40 inches high” would suffice.
27     • Finally, for the shower, Plaintiff needs to know only a handful of things:
28        (1) what type of shower it is (transfer, standard roll-in, or alternate roll-


                                            6

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 7 of 11




1          in), (2) whether it has an in-shower seat; (3) that there are grab bars
2          mounted on the walls; (4) that there is a detachable hand-held shower
3          wand for washing herself and (5) that the wall mounted accessories and
4          equipment are all within 48 inches height.
5      23. This small list of items are the bare necessities that Plaintiff must know
6    to make an independent assessment of whether the “accessible” hotel room
7    works for her. These things comprise the basics of what information is
8    reasonably necessary for Plaintiff (or any wheelchair user) to assess
9    independently whether a given hotel or guest room meets his or her
10   accessibility needs.
11     24. Other accessibility requirements such as slopes of surfaces, whether the
12   hand-held shower wand has a non-positive shut off valve, the temperature
13   regulator, the tensile strength and rotational design of grab bars, and so many
14   more minute and technical requirements under the ADA are beyond what is a
15   reasonable level of detail and Plaintiff does not expect or demand that such
16   information is provided.
17     25. But because the Defendants have failed to identify and describe the core
18   accessibility features in enough detail to reasonably permit individuals with
19   disabilities to assess independently whether a given hotel or guest room meets
20   her accessibility needs, the Defendants fail to comply with its ADA obligations
21   and the result is that the Plaintiff is unable to engage in an online booking of
22   the hotel room with any confidence or knowledge about whether the room will
23   actually work for her due to her disability.
24     26. This lack of information created difficulty for the Plaintiff and the idea
25   of trying to book this room -- essentially ignorant about its accessibility --
26   caused difficulty and discomfort for the Plaintiff and deterred her from
27   booking a room at the Hotel
28     27. Plaintiff travels frequently and extensively, not only for non-litigation


                                             7

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 8 of 11




1    reasons but also because she is an ADA tester and actively engaged in finding
2    law breaking businesses and hauling them before the courts to be penalized
3    and forced to comply with the law.
4      28. As she has in the past, Plaintiff will continue to travel to the San
5    Francisco area on a regular and ongoing basis and will patronize this Hotel
6    once it has been represented to her that the Defendant has changed its policies
7    to comply with the law and to determine if the Hotel is physically accessible as
8    well as complying with required reservation procedures. Plaintiff will,
9    therefore, be discriminated against again, i.e., be denied her lawfully entitled
10   access, unless and until the Defendant is forced to comply with the law.
11     29. Plaintiff has reason and motivation to use the Defendant’s Hotel
12   reservation system and to stay at the Defendant’s Hotel in the future. Among
13   her reasons and motivations are to assess these policies and facilities for
14   compliance with the ADA and to see her lawsuit through to successful
15   conclusion that will redound to the benefit of herself and all other similarly
16   situated. Thus, Plaintiff routinely revisits and uses the facilities and
17   accommodations of places she has sued to confirm compliance and to enjoy
18   standing to effectuate the relief promised by the ADA.
19
20   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22   Defendants.) (42 U.S.C. section 12101, et seq.)
23     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24   again herein, the allegations contained in all prior paragraphs of this
25   complaint.
26     31. Under the ADA, it is an act of discrimination to fail to make reasonable
27   modifications in policies, practices, or procedures when such modifications
28   are necessary to afford goods, services, facilities, privileges advantages or


                                            8

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 9 of 11




1    accommodations to person with disabilities unless the entity can demonstrate
2    that taking such steps would fundamentally alter the nature of the those goods,
3    services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
4    12182(B)(2)(A)(ii).
5      32. Specifically, with respect to reservations by places of lodging, a
6    defendant must ensure that its reservation system, including reservations
7    made by “any means,” including by third parties, shall:
8                    a. Ensure that individuals with disabilities can make
9                          reservations for accessible guest rooms during the same
10                         hours and in the same manner as individuals who do not
11                         need accessible rooms;
12                   b. Identify and describe accessible features in the hotels and
13                         guest rooms offered through its reservations service in
14                         enough detail to reasonably permit individuals with
15                         disabilities to assess independently whether a given hotel
16                         or guest room meets his or her accessibility needs; and
17                   c. Reserve, upon request, accessible guest rooms or specific
18                         types of guest rooms and ensure that the guest rooms
19                         requested are blocked and removed from all reservations
20                         systems.
21             See 28 C.F.R. § 36.302(e).
22     33. Here, the defendant failed to modify its reservation policies and
23   procedures to ensure that it identified and described accessible features in the
24   hotels and guest rooms in enough detail to reasonably permit individuals with
25   disabilities to assess independently whether a given hotel or guest room meets
26   his or her accessibility needs and failed to ensure that individuals with
27   disabilities can make reservations for accessible guest rooms during the same
28   hours and in the same manner as individuals who do not need accessible


                                              9

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 10 of 11




1    rooms.
2
3    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
4    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
5    Code § 51-53.)
6      34. Plaintiff repleads and incorporates by reference, as if fully set forth
7    again herein, the allegations contained in all prior paragraphs of this
8    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
9    that persons with disabilities are entitled to full and equal accommodations,
10   advantages, facilities, privileges, or services in all business establishment of
11   every kind whatsoever within the jurisdiction of the State of California. Cal.
12   Civ. Code §51(b).
13     35. The Unruh Act provides that a violation of the ADA is a violation of the
14   Unruh Act. Cal. Civ. Code, § 51(f).
15     36. Defendants’ acts and omissions, as herein alleged, have violated the
16   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
17   reservation policies and practices.
18     37. Because the violation of the Unruh Civil Rights Act resulted in difficulty
19   and discomfort for the plaintiff, the defendants are also each responsible for
20   statutory damages, i.e., a civil penalty. See Civ. Code § 52(a).
21
22          PRAYER:
23          Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25       1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                            10

     Complaint
      Case 4:21-cv-00272-DMR Document 1 Filed 01/12/21 Page 11 of 11




1       2. Damages under the Unruh Civil Rights Act, which provides for actual
2    damages and a statutory minimum of $4,000 for each offense.
3       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
4    to 42 U.S.C. § 12205; and Cal. Civ. Code § 52(a).
5
6
7    Dated: January 11, 2021               CENTER FOR DISABILTY ACCESS
8
9
10
11                                         By:
12                                         Russell Handy, Esq.
                                           Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          11

     Complaint
